JUDGE HINES
delivered the opinion of the court.
Appellant, having a claim against appellee, reduced it to judgment in the Christian county. (Kentucky) circuit court, *626the county of the residence of both parties, caused execution to be issued on the judgment, which was returned “no property found. ” Appellee was a housekeeper with a family, and owned a pair of horses and a wagon, which were exempt from execution. Appellee engaged in hauling from Clarksville, Tennessee, to Hopkinsville, Kentucky, and while in the state of Tennessee his horses and wagon were seized and sold under attachment at the suit of one Irvin, on the debt claimed by appellant, which had been assigned to Irvin. On the return of appellee to Kentucky, he instituted this action in the Christian circuit court against appellant, claiming $600 damages for the seizure and sale of his horses, and alleging that appellant induced him to go to Tennessee for the fraudulent purpose of subjecting him to the jurisdiction •of the courts of Tennessee, in order that the property mentioned might be taken in satisfaction of appellant’s claim. He also alleged that the assignment of the claim to Irvin was without consideration. On the trial the jury found the damages suffered by appellee at $400, and returned an affirmative answer to the following interrogatory propounded by the court: “Did defendant, by counsel, or advice, or persuasion, induce the plaintiff to take the property to Tennessee with the intent and purpose of subjecting the same in that state to the payment of his debt under legal proceedings?” Upon this verdict the court entered judgment for appellee for $400 in damages, and appellant appeals. The evidence shows that the assignment to Irvin was for the purpose of collecting the debt for the benefit of appellant, and that he was substantially the owner of the claim. In the Tennessee judgment, which was in a justice’s court, it is recited that appellee was summoned, appeared, and admitted he owed the debt sued on.
*627The principal point in the case is, at the suggestion of ■counsel, that the judgment of the Tennessee court cannot be thus collaterally impeached.
The judgment having been rendered by an inferior court, presumably without general jurisdiction, will be treated as a foreign judgment. (McElfatrick v. Taft & Son, 10 Bush, 161.) But whether it be treated as a foreign judgment or as the judgment of a court of general jurisdiction rendered in a sister state, and therefore coming within the constitutional provision and the act of Congress in regard to the faith and credit to be given such judgments, is immaterial, as it is now held, both by the state and federal courts, that judgments of either character may be collaterally attacked for want of jurisdiction of the subject-matter or of the person/' regardless of the recitals in the judgment or record. (Wharton on Conflict of Laws, sec. 811; Kerr v. Kerr, 41 N. Y., 272; Hoffman v. Hoffman, 46 N. Y., 30; Thompson v. Whitmore, 18 Wall., 457; and Knowles v. Gas-light and Coke Co., 19 Wall., 59.)
It is now perfectly well settled that the judgment of a court without jurisdiction of both the subject-matter and of the person is absolutely void. It is, in legal effect, no judgment. No rights can be acquired under it, and no rights" -divested by it. Whenever such a judgment is relied upon for any purpose or in any way, the fact of the existence of jurisdiction may be inquired into. The only serious question that has arisen of late years upon this matter is as to whether the judgment could be collaterally inquired into as]] tó the jurisdiction of the person when it recites on its face 1 that there was service of process or personal appearance/ But now even that question is practically at rest. The ■utmost effect of such judgments, containing a proper recital *628as to service of process or appearance, is to present a primee facie case of jurisdiction. To say that such a judgment is conclusive in a collateral proceeding, or when relied upon in any way, is to say that rights may be acquired under a judgment which is in fact a nullity.
It is insisted by counsel for appellant that if it be conceded, that such judgments may be questioned for want of jurisdiction, that this case does not come within the exception, because appellee was served with process and had an opportunity to defend.
It appears to us that the fact that appellee was served with process and had an opportunity to defend does not determine the question of the court’s jurisdiction and of the validity of its judgment. It is admitted, that when jurisdiction properly attaches in the sovereignty where the judgment is rendered, the party resisting an enforcement of the judgment will not be permitted to rely upon a defense that (could have been relied upon in. the court rendering the judgment; but in such cases it is always an indispensable prerequisite that the jurisdiction properly attaches, for without it the judgment is a nullity. If the jurisdiction did not attach, there is no known rule of law that required appellee to go into court, or if in court, to tender any defense he might have to the merits of the controversy, or to object to the exercise of jurisdiction by the court. If appellee had Imade defense to the merits of the action, he would by his own act have conferred jurisdiction on the court, and its judgment would have been binding. This he did not choose to do, but stood mute, preferring to appeal for protection to \ the courts of the sovereignty from which he claims to have ubeen fraudulently enticed.
*629It is insisted that the only representation made by appellant to appellee was to the effect that he could make profit by hauling from Clarksville, Tennessee, to Hopkinsville, Kentucky, and that as that representation was true, there was no fraud on the part of appellant that can affect the question of jurisdiction. It is not the truth or falsity of the representa^ tion that constitutes the fraud._.It is the concealed motive | lying in the breast of appellant and which prompted himtol make the representation. A fraud may be perpetrated as I well by suppressing thNtfütff'as ^by telling a falsehood.
So long as appellee remained within the territorial limits of this state, appellant, by reason of the exemption laws, had no enforceable claim against him, and as he did not willingly submit himself to the jurisdiction of the courts of Tennessee, but was induced by a device on the part of appellant to go within the borders of that state, appellant will not be permitted to take advantage of his own wrong, and thus receive benefits that would not have accrued but for the fraud.
From the special finding of the jury and the evidence •contained in the bill of exceptions, there can be no doubt that the assignment of the claim to Irvin was resorted to in aid of the jurisdiction of the court, and that appellant remained the beneficial owner of the debt, and that the representations by appellant as to the advantages to accrue to appellee by going to Tennessee were not made in good faith to behefit appellee, but for the fraudulent purpose of •getting him within reach of process of the courts of Tennessee.
It is an established principle that a valid act cannot be established by unlawful means, and that legal rights cannot *630be acquired by fraud, for, in the language of Lord Coke, “it avoids all judicial acts, ecclesiastical or temporal.”' (Dunlap v. Cody, 31 Iowa, 260, reported in 7 American. Law Reports, with notes.)
Judgment affirmed.